DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election without traverse filed August 26, 2022 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 19-21, 23-32, 50, and 51, drawn to a method of treating multiple myeloma in a subject, said method comprising administering to the subject a dose of BCMA CAR-T cells, wherein said cells express a CAR comprising an extracellular domain comprising an scFv comprising a heavy chain variable domain comprising a CDR1 comprising SEQ ID NO: 150, 151, or 152, a CDR2 comprising SEQ ID NO: 153 or SEQ ID NO: 154, and a CDR3 comprising SEQ ID NO: 155 and a light chain variable domain comprising a CDR1 comprising SEQ ID NO: 209, a CDR2 comprising SEQ ID NO: 221, and a CDR3 comprising SEQ ID NO: 222, or a formulation comprising said BCMA CAR-T cells.
	Claims 1-14, 17-21, 23-32, 34, 35, 37-40, 42, and 44-49 have been identified as linking claims, linking the inventions of Groups I-IX.
	Additionally, Applicant has elected the species of the invention in which the lymphodepletion regimen comprises fludarabine, cyclophosphamide, and an anti-CD52 antibody.

2.	The amendment filed August 26, 2022 is acknowledged and has been entered.  Claims 19, 20, 24, 50, and 51 have been amended.

3.	Claims 1-14, 17-21, 23-32, 34, 35, 37-40, 42, and 44-51 are pending in the application.  Claims 21, 25, 29, 30, and 42 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 26, 2022.


4.	Claims 1-14, 17-20, 23, 24, 26-28, 31, 32, 34, 35, 37-40, and 44-51 are currently under prosecution.

Information Disclosure Statement
5.	The information disclosures filed to date have been considered.  An initialed copy of each is enclosed.
Notably, one or more of the disclosure statements filed to date lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 1-14, 17-20, 23, 24, 26-28, 31, 32, 34, 35, 37-40, and 44-51 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely November 26, 2019.

Specification
7.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is GenBank™; see, e.g., paragraph [0061] at page 70 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

8.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 37 is drawn to the method of claim 1, wherein the CAR-T cells express “a rituximab epitope”.  This renders the claims indefinite because it cannot be ascertained what it is that the cells must express.  This is because the specification does not describe “a rituximab epitope” or a cell expressing a CAR and also “a rituximab epitope”.  What subject matter is it that is regarded as the invention?
	M.P.E.P. § 608.01(o) states:  

While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01. 

M.P.E.P. § 608.01(o) further states that if the examiner determines that the claims presented in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims, provided no new matter is introduced.
	It is submitted that it would not be clear from a reading of the descriptive portion of this application, alone, where there is support for the language of claim 37 because the disclosure makes no mention of “a rituximab epitope” or more particularly of a CAR-T cell expressing “a rituximab epitope”.

Claim Objections
9.	Claim 12 is objected to because of the mistyping of the word “wherein” in line 1 of the claim as “where in”.
	Appropriate correction is required.

10.	Claims 44 and 45 are objected to because of the omission of “anti-” before CD52 in the phrase “the CD52 antibody”.
	Appropriate correction is required.
11.	Claim 37 is objected to under 37 CFR 1.75(c), as failing to conform to the invention as set forth in the remainder of the specification, where the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.  See M.P.E.P. § 608.01(g).
	There is no written support in the descriptive portion of this application, as originally filed, for the terms “a rituximab epitope”; moreover, though claim 37 is an original claim, there is no description in the disclosure of the claimed invention or even a CAR-T cell expressing “a rituximab epitope”.
Appropriate correction is required (i.e., Applicant should make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims, as in accordance with the guidance set forth under M.P.E.P. § 608.01(o)).

12.	Claim 23 is objected to because claim recites, “of Table 1”.  Claims must, under modern claim practice, stand alone to define invention, and incorporation into claims by express reference to specification and/or drawings is not permitted except in very limited circumstances.  See Ex parte Fressola, 27 USPQ2d 1608 (BPAI, 1993). See M.P.E.P. § 2173.05(s).1

Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

14.	Claims 1-14, 17-20, 23, 24, 26-28, 31, 32, 34, 35, 37-40, and 44-51 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(a)	The claims are drawn to a method of treating multiple myeloma in a subject comprising administering to the subject chimeric antigen receptor (CAR)-T cells comprising an anti-human BCMA CAR, but notably the “subject” is not necessarily human.2  What subject matter is it that is regarded as the invention?  Is the subject a human?  The reason why this is important is that it cannot be predicted if a given anti-human BCMA CAR will bind to BCMA polypeptides occurring in other non-human subjects (e.g., a cat or a dog).3  Here Applicant is reminded that although Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Furthermore, as more fully explained below, Applicant is reminded that Applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent, as well as provide a clear measure of what subject matter it is that is regarded as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
(b)	Claim 37 is drawn to the method of claim 1, wherein the CAR-T cells express “a rituximab epitope”.  This renders the claims indefinite because it cannot be ascertained what it is that the cells must express.  This is because the specification does not describe “a rituximab epitope” or a cell expressing a CAR and also “a rituximab epitope”.  What subject matter is it that is regarded as the invention?
With further regard to claim 37, which recites the CAR T-cells express “a CD20 epitope”, although it is not evident what it is that constitutes this element, it is also not apparent how it is that the CAR T-cells express the element.  Is the element encoded by an expression vector that is transfected into a T cell expressing a BCMA-specific CAR?  Is the element a part of the CAR itself?  It is entirely unclear and therefore it cannot be ascertained what subject matter it is that is encompassed by the claim.
(c)	Claims 50 and 51 are drawn to a formulation comprising BCMA CAR-T cells comprising a CAR comprising “two rituximab-binding domains”, but it cannot be ascertained what it is that constitutes a rituximab-binding domain.  If it is presumed that “rituximab” is an antibody and that the claims are directed to a polypeptides that are recognized by the antibody (or polypeptides that comprise the epitope that is recognized by the antibody), then, it is evident that the identity of the antibody must be known because otherwise it will not be possible to determine whether any given polypeptide is recognized by the antibody (such that the metes and bounds of the subject matter that is encompassed by the claims might then be determined).  However, the use of such laboratory or clinical designations alone to identify a particular antibody renders the claims indefinite.  This is because different laboratories or clinics may use the same laboratory or clinical designations to define completely distinct antibodies (e.g., biosimilars4 and engineered variants, which have distinct pharmacological properties (e.g., increased binding affinity or an enhanced effector function).  Notably, in this instance, there appears to be at least one other antibody that may be used therapeutically, which is a “biosimilar” of “rituximab” and which has been engineered such that the antibody comprises an altered Fc domain5 – both antibodies are referred to using the same designation.  Here then it is unclear to which antibody designated “rituximab” the claims are directed.
Amendment of the claims to include the depository accession number of a cell line (e.g., a hybridoma) that produces the particular antibody to which the claims are directed would be remedial.  This is because deposit accession numbers are unique identifiers which unambiguously define a given cell line and the antibody produced thereby. 
It is important that the identity of the particular antibody to which the claims are directed be established because the method comprises administering this antibody to the subject and therefore the claimed invention cannot be practiced without the antibody.  However, as explained below, in accordance with M.P.E.P. § 2404.01, if Applicant can clearly and unambiguously identify the particular antibody to which the claims are directed and establish that it is known and readily available (e.g., from a commercial source), the Office will accept the showing, such that Applicant need not make a deposit for patent purposes, as suggested below, of a cell line producing the particular antibody in order to satisfy the enablement requirement set forth under 35 U.S.C. § 112(a) (see 37 C.F.R. 1.801-1.809).  However, as explained below, M.P.E.P. § 2404.01 also states that Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
(d)	Claim 27 recites the CAR comprises “a CD20 epitope”, but it is not entirely clear what this is?  Is it a peptide or polypeptide comprising an epitope of a polypeptide designated “CD20” that is recognized by a particular antibody or perhaps the T cell receptor (TCR) of a T cell?  Of what is the “CD20 epitope” an epitope?  According to a disclosure in paragraph [0084] the “CD20 epitope” is recognized by “rituximab”, but that is not necessarily the case and besides Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  So, is the “CD20 epitope” a peptide or polypeptide comprising an epitope that is recognized by “rituximab” or another particular antibody or TCR, or might it any given fragment comprising an amino acid sequence that is derived from a polypeptide designated “CD20”?  Notably the specification does not expressly define the term nor describe the particularly identifying structural and functional characteristics of the “CD20 epitope”.  According to the disclosure in paragraph [0019] of the specification, in some embodiments, the “CD20 epitope” comprises the amino acid sequence of SEQ ID NO: 397 or SEQ ID NO: 398, but this is not necessarily the case and once again although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  So, then, what subject matter is it that is regarded as the invention?  What is the “CD20 epitope” of which the CAR must be comprised, if not a peptide comprising the amino acid sequence of SEQ ID NO: 397 or SEQ ID NO: 398 and/or which is recognized by “rituximab”?
With further regard to claim 27, which recites the CAR comprises “a CD20 epitope”, although it is not evident what it is that constitutes this element, it is also not apparent how it is that the CAR comprises the element.  Is the element present anywhere within structure of the CAR?  Might it, for example, be present in the intracellular domain of the CAR or inserted into a complementarity determining region (CDR) of a scFv that constitutes the extracellular antigen binding domain of the CAR? 
(e)	The claims use the designations “human BCMA”, “CD8”, CD3”, “4-1BB”, “CD20”, “CD52”, TCR”, and TCR” as the sole means of identifying the polypeptides to which the claims refer.  The use of laboratory designations only to identify a particular polypeptide or a class of polypeptides renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.  Indeed, that seems to be the case in this instance since it appears, for example, that “BCMA” may also be known by a number of other aliases that include: “BCM”, “TNFRSF17”, “CD269”, and “TNFRSF13A”; and similarly “4-1BB” may be a polypeptide that is also known by designations “TNFRSF9”, “A930040I11Rik”, “CDw137”, “CD137”, “ILA”, and “Ly63”.In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene;6 as another example, a single term is frequently used to identify multiple different polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct structures and/or functions (e.g., orthologs and paralogs).7  
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designation “PD-L1” used to describe the polypeptide(s) to which the claims are directed does not unambiguously identify those polypeptides, this requirement has not been met. 
In this instance, as noted above, the “subject” is not necessarily a human and it follows then that the T cell may not be human and if that is the case then the “CD52”, TCR”, and TCR” polypeptides to which the claims refer may not be human.  However, it is not evident that this application adequately describes the use of T cells engineered to express a human BCMA-specific CAR to treat any given subject and particularly not if the cells do not (ordinarily) express human “CD52”, TCR”, and TCR” polypeptides.8  Furthermore, it is not evident that in any case, whether the subject is a human or not, that T cells expressing a human BCMA-specific CAR comprising polypeptides derived from non-human “CD8”, CD3”, “4-1BB”, and/or “CD20” polypeptides have been adequately described or can be used in practicing the claimed invention to achieve the claimed objective.  It is therefore important that Applicant amend the claims to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent, as well as provide a clear measure of what subject matter it is that is regarded as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.  For example, claim 1 might be amended to recite the CAR comprises human CD8 hinge and transmembrane domain comprising the amino acid sequence of SEQ ID NO: 318.9
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly, the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition, Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention10.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

15.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

16.	Claims 1-14, 17-20, 23, 24, 26-28, 31, 32, 34, 35, 37-40, and 44-51 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore, this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method of treating multiple myeloma in any given “subject” (not necessarily a human) comprising administering to the subject allogeneic11 “chimeric antigen receptor (CAR)-T cells” comprising “an anti-human BCMA CAR”.
To begin, although the claimed invention is intended for use in treating multiple myeloma, it is noted that the multiple myeloma cells in the subject need not express BCMA.  If the myeloma cells do not express BCMA it is not reasonably expected that the method will be found effective.  This is because it is understood that the mechanism of action of the BCMA-specific T cells, which are administered to the subject, involves the recognition of the targeted myeloma cells.  If the cells do not express BCMA then the T cells will be directed to the myeloma cells in the body of the subject.  It follows that at best this application would only adequately describes a method for treating multiple myeloma expressing BCMA in a subject (not adequately described is a method for treating multiple myeloma that does not express BCMA); and yet the claims are not limited to this method and, as noted above, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. 
Then, in one embodiment (see, e.g., claim 19), the CAR that is expressed by the T cells comprises an extracellular binding domain comprising a single chain Fv fragment (scFv) comprising a heavy chain variable domain and a light chain variable domain, each of which comprise complementarity determining regions (CDRs) having the amino acid sequences of a disclosed antibody that has the ability to specifically bind to a human BCMA polypeptide.  The scFv may well be capable of specifically binding to a human “BCMA” polypeptide, but it cannot be presumed a priori that just because it does it will also be found to be capable of specifically binding to “BMCA” polypeptides occurring in any given subject (e.g., a dog or a cat).  Because the structures of the “BCMA” polypeptide occurring in different subjects may differ substantially, it cannot be predicted if a given antibody that is known to bind to a given human “BMCA” polypeptide (e.g., the polypeptide having the amino acid sequence disclosed under UNIPROT accession number Q02223-212).  Here, as noted above, the “subject” to whom the claims are directed is not necessarily a human; yet, because it cannot be predicted if the human BCMA-specific CARs expressed by the T cells will be capable of binding to the BCMA polypeptide that is expressed by the targeted myeloma cells in a non-human subject, it cannot be known if the invention will be found to be effectively used to treat multiple myeloma in any given “subject”.  
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Turning to address other issues, according to the disclosure in paragraph [0094] of the specification, the [methods] of treatment of the disclosure can be ameliorating, curative or prophylactic” and moreover it is further disclosed that an effective amount of the T cells administered to the subject can provide “a therapeutic or prophylactic benefit” (paragraph [00127]).  It follows that the claims are broadly but reasonably construed as being drawn to a method that is intended for use in both preventing the onset or development of multiple myeloma in a subject and treating the disease after its onset or development (e.g., following the diagnosis of multiple myeloma).  However, it does not appear that this application describes with any of the clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession thereof of a method of preventing multiple myeloma in a subject.
Turning to further address the nature of the “chimeric antigen receptor” or CAR that is expressed by the T cells that are administered to the subject in order to treat or prevent multiple myeloma, it is noted that the CAR is described solely by one of its functional attributes, namely the ability to bind to human BCMA.  For example, according to claim 1, the CAR T cells are described simply as “comprising an anti-human BCMA CAR”, which makes it evident that the CAR binds to human BCMA but otherwise need not have any particular structural and/or functional characteristics.13  In fact, it is only according to claim 19, for example, that the CAR comprises an extracellular binding domain comprising an scFv comprising a heavy chain variable domain and a light chain variable domain, each of which comprises complementarity determining regions (CDRs) comprising particular amino acid sequences.  It follows then that the CAR to which claim 1, for example, is directed need not comprise an extracellular binding domain comprising an scFv comprising a heavy chain variable domain and a light chain variable domain, each of which comprises complementarity determining regions (CDRs) comprising the particular amino acid sequences to which claim 19, for example, refers.  Similarly, it is only according to claim 31, for example, that the CAR comprises a CD8 transmembrane domain comprising the amino acid sequence of SEQ ID NO: 322; thus, it follows that the CAR according to claim 1, for example, need not comprise a transmembrane domain, much less a CD8 transmembrane domain comprising the amino acid sequence of SEQ ID NO: 322.  Here it is noted that the specification does not expressly define “chimeric antigen receptor” or CAR and although it is disclosed in paragraph [0046] that the CAR may comprise an extracellular ligand binding domain (e.g., an scFv), a transmembrane domain, and an intracellular signaling domain, because such limitations are not read into the claims, the CAR to which the claims are directed need not have any particular structure.  Therefore, the CAR is described largely by only a single functional attribute, namely the ability to bind to a human BCMA polypeptide.  
It is well-established that it is not sufficient to describe the invention or a product that is necessarily used in practicing the invention by describing only the intended purpose of the invention and a functional attribute of the product.  In this case, because the CAR need not have any particular structure, there is no correlation between even one particularly identifying structural feature of the CAR or any of its components and its utility in treating or preventing multiple myeloma in a subject (as in accordance with the claims).  As a consequence, it is submitted that the specification does not adequately describe the genus of CARs or the components thereof to which the claims are directed with any of the clarity and particularity necessary to permit the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number of the CARs of which the T cells that are administered to the subject are comprised.  It follows then that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
 Here, Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  In this instance, there is no language that adequately describes with any of the requisite clarity and particularity at least a substantial number of the structurally disparate BCMA-specific CARs that are suitably and effectively used in practicing the claimed invention to treat or prevent multiple myeloma in any given subject.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
The claims merely bid one skilled in the art to practice the claimed invention by discovering which T cells expressing which BCMA-specific CARs can be used to treat multiple myeloma in any given subject.  
While one could test a plurality of T cells comprising structurally and functionally disparate CARs that are capable of binding to BCMA to determine which, if any, have the requisite functional characteristics to be used in practicing the claimed invention to treat multiple myeloma in any given subject, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  Here, considering the breadth of the claims, it is evident that most embodiments of the claimed invention would be left to subsequent investigators to discover or invent. 
From the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed, that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Here it is aptly noted that the greater the variation in the genus, the less representative any particular “chimeric antigen receptor” or CAR would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).  Moreover, because the claims are directed to T cells comprising any of a genus of CARs having substantially disparate structures, which are only described as being capable of binding to BCMA and as being effectively used in practicing the claimed invention as intended to treat or prevent multiple myeloma in any given subject, the relatively very few CARs that are described by this application with particularity are not reasonably regarded as representative of the genus as a whole.
 To expound, it is noted that the claims are directed to a CAR comprising only extracellular ligand binding domain, which binds to BCMA; and although according to some of the claims the CAR further comprises a transmembrane domain and an intracellular signaling domain comprising a CD3 signaling domain and/or a 4-1BB signaling domain, that is not always the case (see, e.g., claim 1).  Nevertheless, it is noted that according to the disclosure the intracellular signaling domain need not comprise any known polypeptide or portion thereof since, for example, the intracellular signaling domain of the CAR might comprise a structural and functional variant of an intracellular domain of a naturally occurring protein (e.g., 4-1BB), which has an amino acid sequence that might only be 70% identical to the amino acid sequence of the naturally occurring protein (see, e.g., the disclosure in paragraph [0061] at page 70 of the specification); and yet the specification does not teach which amino acids can be replaced and by which other amino acids such that the resultant variant has the requisite functional characteristics.  As such the claims merely invite one skilled in the art to finish the inventive process by discovering how such variants of an intracellular domain of a naturally occurring protein (e.g., 4-1BB) might be engineered, so as to be suitably used in constructing a CAR to be expressed by the T cells to be administered to the subject in the course of practicing the claimed invention as intended.  To further elaborate upon this issue, according to the specification the CAR further may comprise an intracellular signaling domain, but which one, if not a CD3 signaling domain and/or a 4-1BB signaling domain?  According to claim 32, for example, it might be a CD3 signaling domain comprising the amino acid sequence of SEQ ID NO: 324, but presumably it might it otherwise be any one (e.g., the intracellular domain of Fas14).  There are too many proteins comprising intracellular signaling domains to name here and they transmit a wide variety of different signals.  The question then is, which of these many intracellular signaling domains having widely varying functions should be used to produce the CAR that is to be used in practicing the claimed invention as intended?  It is not immediately apparent which signal or signals must be generated by this domain if it is to be suitably used to produce the CAR.  What functional features must the domain have if it is to be suitably used in producing a CAR that will function as necessary?  How might one know or ascertain the identity of the intracellular signaling domains that might be used?  These questions are not meant to suggest that this issue might be remedied by amending the claims to recite a limitation requiring the CAR to comprise an intracellular signaling domain having a particular functional characteristic, which might be determined by empirical testing, but rather to point out the fact that there is no means by which the skilled artisan could immediately envisage, recognize or distinguish these domains from others.  Even if the CAR were to comprise an intracellular signaling domain having a particular function, if members of the genus do not share particularly identifying structural features, which correlate with that function, it would not be possible to immediately envisage, recognize or distinguish those domains from others.   
Notably, according to claim 23, for example, the CAR comprises “a CD3 signaling domain”, but exactly what portion of CD3 constitutes a signaling region that is suitably used to construct the CAR that is expressed by T cells that are administered to a subject in order to treat multiple myeloma as in accordance with the claims?  Which portion of CD3 is sufficient?  Moreover, which portion of CD3 must be included in the structure of the CAR and which signal must it be capable of transmitting if it is to be effective?  It is only according to some of the claims that the CAR comprises an intracellular signaling domain comprising a CD3 polypeptide comprising a particular amino acid sequence (i.e., SEQ ID NO: 324) (see, e.g., claim 31); otherwise the structure of this domain is not defined by the claims.  The very same may be said of the 4-1BB signaling domain, which according to claim 23, the CAR might also comprise.  Again, it is only according to some of the claims (e.g., claim 31) that the 4-1BB signaling domain has any particular amino acid sequence (e.g., SEQ ID NO: 323).  If not this particular portion, then, what portion of 4-1BB must be included in the structure of the CAR and which signal must it be capable of transmitting if it is to be used effectively?15      
While it is not evident which portion of CD3 and/or 4-1BB must be present, because the intracellular signaling domain of the CAR need not have any particular function, it would appear that there is no correlation between any one particularly identifying structural feature, including any of those of CD3 and 4-1BB, which is shared by members of the genus of “intracellular signaling domains” and their ability to transmit some sort of signal that might presumably lead to the destruction of targeted BCMA expressing myeloma cells.  As such it is not apparent how or why a CD3 polypeptide comprising SEQ ID NO: 324 and/or a 4-1BB polypeptide comprising SEQ ID NO: 323 should be regarded as representative of the genus of “intracellular signaling domains”.
Here Applicant is reminded that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; and accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of “intracellular signaling domains”, which have substantially disparate structures and functions, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed. 
Then, while the CAR might comprise “a transmembrane domain”, which must presumably span the membrane to connect the intracellular domain and the extracellular domain of the CAR, according to the disclosure this domain might be derived from any given transmembrane protein.16  However, this seems very unlikely because, while some transmembrane domains traverse the membrane only once, others traverse the membrane multiple times and it does not appear that this application describes the development of a CAR comprising a transmembrane domain that traverses the plasma membrane domain more than once.  While according to claim 24, for example, the “transmembrane domain” is “a CD8 transmembrane domain”, according to claim 1, for example, it need not be.17  Furthermore, according to the specification, whatever it is, it might be “derived” from any membrane-bound or transmembrane protein18, but how so?  According to claim 31, for example, it might be “a CD8 transmembrane domain” comprising SEQ ID NO: 322, but according to the disclosure this is not necessarily a single well-known polypeptide since it might be a structural variant of a naturally occurring polypeptide (e.g., it might be a portion of any polypeptide having an amino acid sequence that is 70% identical to SEQ ID NO: 318).19  However, it is not evident what function it must have and therefore there is no possible way to screen structural variants to identify any that are suitably used to construct the CAR to which the claims are directed.  So, then, what function must it have, such that it is possible to select a suitable variant?  Indeed, it seems the claimed CAR might be comprised of any “transmembrane domain”;20 but it is thought that it is not any and all “transmembrane domains” that are suitably used to produce the claimed CAR, at least not if it is to be used as intended.  Although it is presumed that whatever it is it must span the plasma membrane of a cell it is not evident which polypeptides will or will not be found suitable, especially since it is well known that different transmembrane domains are not reasonably considered equivalents. 
Here it is noted that no one element of the conventional CAR, typically comprising an extracellular ligand binding domain, a spacer, a transmembrane domain, and an intracellular (cytoplasmic) signaling domain, has been found to be purely structural.  Even the transmembrane domain, which might at once been regarded to have played only a structural role, has been found to impart particular functional properties upon the CAR.  Bridgeman et al. (J. Immunol. 2010 Jun 15; 184 (12): 6938-49) found, for example, that CARs containing the CD3 transmembrane domain can form a complex with the endogenous TCR that may be beneficial for optimal T cell activation, a property that could be abolished by altering the structure of the transmembrane domain by amino acid substitution (see entire document; e.g., the abstract). It is therefore reasonable to question whether a CAR such as that to which claim 1 is directed, which might comprise any given “transmembrane domain” or which need not comprise a spacer or stalk region such as an immunoglobulin hinge domain, will function as it should. 
This position is further supported by the teachings of Hudecek et al. (Clin. Cancer Res. 2013 Jun 15; 19 (12): 3153-64), which describes a study in which different CARs comprising spacers of varying length derived from the extracellular lgG4-Fc spacer domain were compared (see entire document) and in which it was found that CARs with short “hinge-only spacers" were substantially more functional than CARs with relatively longer "hinge-CH2-CH3 spacers” (see entire document; e.g., the abstract).  
Such results suggest that no one element of a conventional CAR can be taken for granted or presumed to function as necessary regardless of its structure; and accordingly since the claims are drawn to a plurality of structurally disparate CARs comprising, for example, any given “transmembrane domain”, but not necessarily a hinge, it is submitted that the description of the exemplary CAR by this application should not be regarded as sufficient to adequately describe with the requisite clarity and particularity at least a substantial number of members of the claimed genus of structurally disparate CARs.   
Therefore, Applicant is once again reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
Turning to address still other issues, the claims recite the administration of “T cells” comprising a BCMA-specific CAR, but it is well known in the art that many T cells are not cytotoxic or lack cytolytic activity so as to be capable of selectively killing BCMA-expressing myeloma cells in the subject.  T regulatory cells (Tregs), for example, actually act to suppress T cell-mediated antimyeloma immunity and so it follows that that the claimed invention is not likely to be found effective if the T cells do not comprise cytotoxic T lymphocytes (CTLs) or if the T cells comprise a preponderance of Tregs.  Although the specification discloses that the T cells administered to the subject may comprise CD8+ CTLs,21 such limitations are not read into the claims.
 At best, given the disclosure, it might only seem obvious to treat try to treat (or prevent) multiple myeloma in a subject by administering to the subject, as specified by the claims, a certain dose of T cells comprising a CAR that binds to BCMA, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
Then, before concluding, it is noted that according to claim 27 the CAR according to claim 26 further comprises “a CD20 epitope” but what does this actually mean? What is “a CD20 epitope” and how is that the CAR comprises this element?  If presumably it is a peptide fragment of a CD20 polypeptide, is it any fragment or is it a particular fragment (e.g., a fragment comprising the epitope that is recognized by the anti-CD20 antibody designated Rituximab)?  Might the peptide, if it is a peptide, be inserted into the primary structure of the CAR at any location or must it be placed in only certain locations?  It is entirely unclear and certainly the skilled artisan could not immediately envisage, recognize or distinguish the CARs comprising “a CD20 epitope”, which are suitably used in practicing the claimed invention to achieve the claimed therapeutic or prophylactic effect.
Claim 37 recites the CAR T cells express “a rituximab epitope”, but what is this?  Is it a peptide that is capable of binding to the anti-CD20 antibody designated Rituximab?  If that is the case, how is it that the T cells must engineered to express this peptide?  Is it encoded by an expression vector that is introduced into the cells?  Why are the T cells engineered to express the peptide?  It is not entirely clear.  Is the peptide a component of the CAR that is expressed by the T cells?  
Claims 50 and 51 recite the CAR comprises “two rituximab-binding domains”, but what are these?  Presumably they are polypeptides that are capable of binding to the anti-CD20 antibody designated Rituximab, but what are their structures?  It is not clear if the specification describes these polypeptides, especially since it appears that there is only mention of the fact that the CAR may comprise “two rituximab-binding domains” in the disclosure in paragraph [0028].  Nevertheless, whatever these may be, they are described by function alone, which as explained above is not a sufficiently detailed description to permit the skilled artisan to immediately envisage, recognize or distinguish at least a substantial number thereof, which can be used constructing the CAR to which the claims are directed.
Finally, claims 40, 44, and 45 recite the first lymphodepletion regimen that the subject receives prior to the administration of the BCMA-specific CAR T cells comprises “an anti-CD52 antibody”.  Is this an antibody that binds to a CD52 polypeptide that is expressed by the cells of the subject treated using the claimed invention?  Will any given antibody that binds to a CD52 polypeptide be effectively used to cause lymphodepletion in the subject?  Jiang et al. (J. Biol. Chem. 2005 Feb 11; 280 (6): 4656-4662) teaches that it is well known that different biological effects are associated with epitope specificity of the antibodies; see entire document, particularly page 4656, column 2.  Indeed, Riemer et al. (Mol. Immunol. 2005; 42: 1121-1124) teaches, because antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms, the concept of epitope specificity, as opposed to mere antigen specificity, in humoral immunology has gained importance in modern medicine the diverse biological effects; see entire document, particularly page 1123, column 1.  Accordingly, the mere generalized description of antibodies that bind a well-characterized antigen, as opposed to a well-characterized epitope of an antigen, cannot always suffice to describe adequately antibodies that have, for example, an inhibitory or therapeutic effect because the skilled artisan cannot immediately envisage, recognize, or distinguish those antibodies that bind an antigen on cells and inhibit some aspect of the cells’  activities or functions from antibodies that bind the antigen but lack such effect.22  Here it would seem that not every antibody that binds to human CD52 functions to cause immunodepletion of cells expressing CD52.23  So, then, which anti-CD52 antibodies are those that are suitably and effectively used in practicing the claimed invention?    
In conclusion, it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed T cells comprising a BCMA-specific CAR, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

17.	Claims 1-14, 17-20, 23, 24, 26-28, 31, 32, 34, 35, 37-40, and 44-51 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  This was as of the filing date sought by Applicant the state of the art and it remains so today. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice24), it cannot be practiced without undue experimentation.
The claimed invention is not practiced without the T cells or the CAR of which the T cells are comprised; similarly, the invention is not practiced without the anti-CD52 antibody.  Here, in general terms, because these products are described by function alone and because their structures may differ substantially, it is submitted that the claims are drawn to subject matter that is not reasonably enabled for use without need of first performing the undue experimentation that would be necessary to develop or invent the CARs, the T cells expressing the CARs, and the anti-CD52 antibodies.
In this instance it is submitted that the specification does little more than state a hypothesis any given T cells expressing any given anti-human BCMA CAR can be administered to any given subject so as to treat or prevent multiple myeloma in the subject and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to provide T cells expressing an anti-human BCMA CAR that can be administered to a subject so as to treat or prevent multiple myeloma in the subject; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
Turning to address another issue, claims 50 and 51 are drawn to a formulation comprising BCMA CAR-T cells comprising a CAR comprising “two rituximab-binding domains”.  Although it cannot be ascertained what it is that constitutes a rituximab-binding domain, if it is presumed that “rituximab” is an antibody and that the claims are directed to a polypeptides that are recognized by the antibody (or polypeptides that comprise the epitope that is recognized by the antibody), then, it is evident that the antibody must be known and available for use by the public because otherwise it will not be possible to determine whether any given polypeptide is recognized by the antibody (such that the metes and bounds of the subject matter that is encompassed by the claims might then be determined).  Here, it is unclear if the antibody or a cell line that produces an antibody having the exact structural and chemical identity of “rituximab” to which the claims 50 and 51 refer is known and publicly available or can be reproducibly isolated without undue experimentation.  Without access to the antibody or a cell line (e.g., a hybridoma) producing the particular antibody to which the claims refer, it would not be possible to practice the claimed invention because it would not be possible to make the antibody and then use the antibody to identify “rituximab-binding domains”, which are suitably used in practicing the claimed invention.  Therefore, a suitable deposit for patent purposes is suggested.  Here Applicant is reminded that M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available – neither concept alone suffices.  Moreover, M.P.E.P. § 2401.01 states:  “The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available”.  So, the fact that Applicant may have been able to obtain the antibody in question from a given source prior to the filing date of the application does not establish that upon issuance of a patent on the application that such material would continue to be accessible to the public.  Still, in accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibody or a cell line producing the antibody is known and readily available, the Office will accept the showing.25   However, it should be noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
In any event, and particularly if the antibody or a cell line producing the particular antibody is not commercially available, a suitable deposit for patent purposes is suggested, since the deposits would remedy this issue by satisfying the enablement requirements of 35 U.S.C. § 112(a) (see 37 C.F.R. §§ 1.801-1.809).  
	If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by Applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth under 37 C.F.R. §§ 1.801-1.809 have been met.
If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See M.P.E.P. § 1.804(b).
Furthermore, as it does not already do so, the specification should be amended to provide requisite information regarding such deposits (i.e., specific reference to the deposited material by the name of the depository and its accession number, which further provides the depository's address and the date the deposit was made).  See 37 C.F.R. § 1.809 (d). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC §§ 102 and/or 103
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

22.	Claims 1-14, 18, and 49 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Clinical Trial NCT03751293 (first posted November 23, 2018), as evidenced by Qu et al. (J. Immunother. Cancer. 2022 Sep; 10 (9): e005145; pp. 1-36).
	The claims are herein drawn to a method for treating multiple myeloma in a human subject having multiple myeloma expressing BCMA, said method comprising administering to the subject at least one dose of a population of allogeneic human T cells comprising CD8+ cytotoxic T lymphocytes (CTLs) expressing a chimeric antigen receptor comprising an extracellular antigen binding domain comprising an scFv that specifically binds to a human BCMA polypeptide on the surface of the myeloma cells in the subject, a human hinge region, a human transmembrane domain, and an intracellular signaling domain comprising a costimulatory signaling domain comprising the intracellular portion of human 4-1BB and an activating domain comprising the intracellular portion of human CD3, wherein said dose comprises about 7 x 106 cells to about 480 x 106 cells. 
	Clinical Trial NCT03751293 describes a clinical trial in which human patients having relapsed or refractory multiple myeloma expressing BCMA who previously received at least one or at least two treatment regimens are treated with a target dose of dose of 1.0-9.0 x 106 anti-human BCMA CAR-T cells designated “C-CAR088” per kilogram (see entire document).26  
As evidenced by Qu et al., the CAR that is expressed by the disclosed “C-CAR088” allogeneic (donor) human BCMA-specific CAR-T cells,27 which are administered to the patients, comprises an extracellular antigen binding domain comprising an scFv that specifically binds to a human BCMA polypeptide, a transmembrane domain derived from human CD8, and an intracellular signaling domain comprising a costimulatory signaling domain comprising the intracellular portion of human 4-1BB and an activating domain comprising the intracellular portion of human CD3 (see entire document, e.g., page 2; Figure 1 at page 2; and the supplementary material).    
Absent a showing of any difference, then, it is submitted that the disclosure by the prior art anticipates the claimed invention; but with particular regard to claim 49, if the prior art does not expressly teach the patient receives a second dose of the anti-human BCMA CAR-T cells designated “C-CAR088” after receiving the first dose, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to administer a target dose of dose of 1.0-9.0 x 106 anti-human BCMA CAR-T cells designated “C-CAR088” per kilogram, as disclosed by the prior art, as well as at least a second dose of the cells, so as to treat relapsed or refractory multiple myeloma expressing BCMA in patients who previously received at least one or at least two treatment regimens.  This is simply because the cells will not remain viable in the body of the patient but will die or be eliminated and thus it will prove necessary to administer multiple doses of the cells in order to maintain an effective number thereof in the body of the patient.  

23.	Claims 1, 17, 34, 35, 38-40, and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT03751293 (first posted November 23, 2018), Poirot et al. (Cancer Res. 2015 Sep 15; 75 (18): 3853-64), Clinical Trial NCT03093168 (first posted March 28, 2017), Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), Kanda et al. (Int. J. Hematol. 2011 May; 93 (5): 586-593), Yamaguchi et al. (Genes Cells. 2008 Aug; 13 (8): 851-61), and Turtle et al. (Sci. Transl. Med. 2016 Sep 7; 8 (355): 355ra116; pp. 1-13), as evidenced by Qu et al. (J. Immunother. Cancer. 2022 Sep; 10 (9): e005145; pp. 1-36).
	The claims are herein drawn to a method for treating multiple myeloma in a human subject having multiple myeloma expressing BCMA, said method comprising administering to the subject at least one dose of a population of allogeneic human T cells deficient in expression of TCR/ and CD52 comprising CD8+ cytotoxic T lymphocytes (CTLs) expressing a chimeric antigen receptor comprising an extracellular antigen binding domain comprising an scFv that specifically binds to a human BCMA polypeptide on the surface of the myeloma cells in the subject, a human hinge region, a human transmembrane domain, and an intracellular signaling domain comprising a costimulatory signaling domain comprising the intracellular portion of human 4-1BB and an activating domain comprising the intracellular portion of human CD3, wherein said dose comprises about 7 x 106 cells to about 480 x 106 cells, wherein the method further comprises an immunodepletion regimen comprising administering to the patient a combination of fludarabine, cyclophosphamide, and an anti-human CD52 antibody designated alemtuzumab.
	Clinical Trial NCT03751293 describes a clinical trial in which human patients having relapsed or refractory multiple myeloma expressing BCMA who previously received at least one or at least two treatment regimens are treated with a target dose of dose of 1.0-9.0 x 106 anti-human BCMA CAR-T cells designated “C-CAR088” per kilogram (see entire document).28  
As evidenced by Qu et al., the CAR that is expressed by the disclosed “C-CAR088” human BCMA-specific CAR-T cells, which are administered to the patients, comprises an extracellular antigen binding domain comprising an scFv that specifically binds to a human BCMA polypeptide, a transmembrane domain derived from human CD8, and an intracellular signaling domain comprising a costimulatory signaling domain comprising the intracellular portion of human 4-1BB and an activating domain comprising the intracellular portion of human CD3 (see entire document, e.g., page 2; Figure 1 at page 2; and the supplementary material).  
Clinical Trial NCT03751293 does not disclose the use of T cells deficient in expression of TCR/ and CD52 or a preconditioning immunodepletion regimen comprising administering to the patient a combination of fludarabine, cyclophosphamide, and the anti-human CD52 antibody.
Poirot et al. teaches manufacturing “off-the-shelf” allogeneic CAR T cells derived from donor individual that are deficient in expression of both TCR/ and CD52; see entire document (e.g., the abstract).  Poirot et al. teaches T cells manufactured in the manner described do not mediate graft-versus-host reactions and are rendered resistant to destruction by alemtuzumab and that these characteristics enable the administration of alemtuzumab concurrently or prior to engineered T cells, supporting their engraftment (see, e.g., the abstract).    
	Brentjens et al. teaches effective CAR T cell therapy is highly dependent on lymphodepleting preconditioning, which can be achieved through the use of chemotherapy agents and radiotherapy and moreover the study described by Brentjens et al. teaches highlights the importance of preconditioning. The study, as described by Brentjens et al., included two cohorts of ALL and CLL patients, the first receiving no prior conditioning and the second receiving 1.5-3.0 g/m2 cyclophosphamide one day prior to receiving cancer associated antigen-specific CAR (designated “19-28z”29) T cells; see entire document (e.g., the abstract).  Brentjens et al. teaches patients receiving cyclophosphamide showed greater CAR T cell persistence, as well as enhanced clinical activity (see, e.g., the abstract). 
Turtle et al. teaches preconditioning regimens including fludarabine were superior to those with cyclophosphamide alone, inducing 50% and 8% CRRs, respectively; see entire document (e.g., the abstract).
Clinical Trial NCT03093168 (first posted March 28, 2017) describes a clinical trial in which human multiple myeloma patients are treated with anti-BCMA CAR-T cells, fludarabine, and cyclophosphamide (see entire document).  The CAR that is expressed by the T cells administered to the patients comprises an extracellular antigen binding domain comprising an scFv that specifically binds to a human BCMA polypeptide, a transmembrane domain, and an intracellular signaling domain comprising a costimulatory signaling domain comprising the intracellular portion of human 4-1BB and an activating domain comprising the intracellular portion of human CD3 (see, e.g., “Arms and Interventions”).  The dose of fludarabine that is administered to the patients is 25mg/m2/d; and the dose of cyclophosphamide administered is 40 mg/kg (see, e.g., “Arms and Interventions”). 
Kanda et al. teaches alemtuzumab, an anti-human CD52 antibody has been widely used for preventing acute graft-versus-host disease (GVHD) when administered prior to allogeneic stem cell transplantation (SCT); see entire document (e.g., the abstract).  However, because, as Kanda et al. teaches, T cells express CD52, it is not practical to engraft the patient while alemtuzumab still remains in the blood,30 but as Kanda et al. also teaches, because alemtuzumab could remain in the blood at the lympholytic level 1–2 months after transplantation, immune reconstitution is substantially delayed, leading to a high incidence of viral infection and relapse (see, e.g., the abstract).  These teachings would have provided the artisan of ordinary skill in the art with an impetus to modify the T cells to be engrafted by inactivating or disrupting the gene encoding CD52, such that the cells do not express CD52, and will not be targeted by alemtuzumab.
Yamaguchi et al. teaches the development of mice in which the gene encoding CD52 has been disrupted; see entire document (e.g., the abstract; and Figure 4 at page 855).  Yamaguchi et al. teaches that even though CD52 is expressed on the surface of immune cells, the disruption of the gene encoding CD52 generates no discernable phenotype in the immune system (see, e.g., the abstract), suggesting that the gene in T cells may be disrupted without consequence.  
It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by Clinical Trial NCT03751293 but using genetically engineered BCMA-specific CAR T cells that do not express CD52 as a consequence of the inactivation or disruption of an allele of the gene encoding CD52, as suggested by the teachings of Brentjens et al., Kanda et al., and Yamaguchi et al., as well as a preconditioning  lymphodepleting regimen comprising administering to the patient a combination of fludarabine, cyclophosphamide, and an anti-human CD52 antibody designated alemtuzumab, as suggested by Clinical Trial NCT03093168, Brentjens et al., Kanda et al., and Yamaguchi et al.  This is because, as Brentjens et al. teaches, effective CAR T cell therapy is highly dependent on lymphodepleting preconditioning, because Clinical Trial NCT03093168 (first posted March 28, 2017) describes a clinical trial in which human multiple myeloma patients are treated with anti-BCMA CAR-T cells, fludarabine, and cyclophosphamide, and because according to Kanda et al. teaches alemtuzumab has been widely used for lymphodepleting preconditioning prior to allogeneic transplantation to prevent or reduce the risk of GVHD, which is associated with morbidity and mortality.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have has a reasonable expectation of success because the teachings of Yamaguchi et al. suggest that disruption of the gene encoding CD52 in the T cells will not adversely affect their functionality.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to more efficaciously treat cancer expressing CD19 in human subjects (patients).  Moreover, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method suggested by Clinical Trial NCT03751293 but as modified per the suggestions of the teachings of Clinical Trial NCT03093168, Brentjens et al., Kanda et al., Yamaguchi et al., and Turtle et al. by using a lymphodepleting preconditioning regimen comprising the administration to the subject of alemtuzumab and both of fludarabine and cyclophosphamide.  This is because it would be sensible to determine which regimen when used in conjunction with the genetically engineered T cell expressing a BCMA-specific CAR is used with the greatest efficacy.  The T cells expressing the CAR will not be depleted following the administration of alemtuzumab because the cells do not express CD52, but inasmuch as it is always a common objective to optimize treatment methods, the addition of one or both of fludarabine and cyclophosphamide to the lymphodepleting preconditioning regimen should be investigated.  It might be expected that a preconditioning regimen that includes fludarabine will be found to be superior to a regimen using only cyclophosphamide since Turtle et al. teaches preconditioning regimens including fludarabine were superior to those with cyclophosphamide alone; but regardless of the outcome of the investigation, because it is a common objective in the art to establish a treatment regimen that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit, it would have been immediately obvious to practice the claimed invention in light of the prior art’s teachings.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Therefore, with particular regard to claims 44-48, if the prior art does not expressly teach the use of the recited lymphodepleting regimen, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method using such regimens in which the anti-CD52 antibody is administered at a dose of about 13, 20, or 30 mg/day and/or the regimen is initiated between 1 and 15 days prior to the administration of a first dose of the BCMA- specific CAR T cells and/or over a course of 1-5 days.   
With regard to claim 17, although Clinical Trial NCT03751293 describes a clinical trial in which human patients having relapsed or refractory multiple myeloma expressing BCMA who previously received at least one or at least two treatment regimens are treated with a target dose of dose of 1.0-9.0 x 106 anti-human BCMA CAR-T cells designated “C-CAR088”, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to practice the method, as suggested by the prior art, to treat the disease in a human subject (patient) who has not been previously treated for the disease.  This is because the BCMA-specific CAR T cells suggested for use by the prior art are expected to selectively target and destroy to multiple myeloma cells expressing BCMA in the subject regardless of whether or not the subject was or was not previously treated for the disease. 

Double Patenting
24.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

25.	Claims 1-14, 17, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,647,778 in view of Clinical Trial NCT03751293 (first posted November 23, 2018).  
The claims of the patent are drawn to a method of treating a subject having cancer or more particularly multiple myeloma comprising administering to the subject a T cell comprising a chimeric antigen receptor (CAR) comprising a second single chain Fv (scFv) specific for BCMA.
The claims of the patent do not recite administering a dose of about 7-480 x 106 cells.
Nevertheless, Clinical Trial NCT03751293 describes a clinical trial in which human patients having relapsed or refractory multiple myeloma expressing BCMA who previously received at least one or at least two treatment regimens are treated with a target dose of dose of 1.0-9.0 x 106 anti-human BCMA allogenic CAR-T cells designated “C-CAR088” per kilogram (see entire document).31  
So, although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and in view of the teaching of the prior art the minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  More particularly, because Clinical Trial NCT03751293 describes a clinical trial in which human patients having relapsed or refractory multiple myeloma expressing BCMA who previously received at least one or at least two treatment regimens are treated with a target dose of dose of 1.0-9.0 x 106 anti-human BCMA allogenic CAR-T cells designated “C-CAR088” per kilogram, it would have been obvious to one ordinarily skilled in the art to practice the method according to the claims of the patent to treat relapsed or refractory multiple myeloma expressing BCMA in subjects who previously received at least one or at least therapies for the disease and to do so by administering to the subject a dose of a number of the BCMA-specific CAR T cells falling into the range of about 7-480 x 106 cells. 

26.	Claims 1-14, 17, 18, 35, and 49 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-52 of copending Application No. 17/183,689.  
The claims of the patent are drawn to a method of treating a subject having multiple myeloma comprising administering to the subject an allogeneic T cell comprising an anti-BCMA chimeric antigen receptor (CAR) comprising an extracellular ligand binding domain that specifically binds to human BCMA, wherein the T cells do not express TCR and/or CD52 and are administered to the subject in a dose of about 7-480 x 106 cells and wherein the CAR comprises a safety switch comprising a CD20 mimotope.
So, although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  For example, with regard to claim 17, although the claims do not recite the subject being treated was not previously treated for the disease, it is submitted that it would have been obvious to one ordinarily skilled in the art to practice the method to treat the disease in a human subject (patient) who has not been previously treated for the disease.  This is because the BCMA-specific CAR T cells suggested for use by the prior art are expected to selectively target and destroy to multiple myeloma cells expressing BCMA in the subject regardless of whether or not the subject was or was not previously treated for the disease.  Similarly, with regard to claim 17, although the claims do not recite the disease is refractory or relapsed, again, because the BCMA-specific CAR T cells suggested for use by the prior art are expected to selectively target and destroy to multiple myeloma cells expressing BCMA in the subject, it would have been obvious to treat refractory or relapsed multiple myeloma in a subject who was previously treated with one or more therapies for the disease.   

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
27.	No claim is allowed.

28.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Zhao et al. (J. Hematol. Oncol. 2018 Nov 27; 11 (1): 132; pp. 1-9) teaches “universal” CAR T cells that can serve as the “off-the-shelf” ready-to-use therapeutic agents for treating cancer, where allogeneic T cells engineered so as to be deficient in expression TCR/ and CD52 express CARs that specifically bind to cancer associated antigens.
	Liu et al. (J. Clin. Oncol. 2018 May 20; 36 (15 suppl.): Abstract 8020; pp. 1-4) teaches the use of BCMA-specific CAR T cell therapy to treat patients with relapsed/refractory multiple myeloma according to Clinical Trial NCT03093168.
	U.S. Patent Application Publication No. 2017/0210811-A1 teaches the incorporation of an epitope of the extracellular domain of a cell surface protein such as CD20 or mimetope thereof into chimeric antigen receptors to be expressed at the surfaces of T cells to be used for adoptive immunotherapy so that if necessary the T cells may be selectively eliminated by administering an antibody that binds to the epitope or mimetope (e.g., an antibody that binds to the epitope of the extracellular domain of CD20 such as Rituximab).
	Each of U.S. Patent Application Publication Nos. 20160297884-A1 and 20160297885-A1 teach an anti-human BCMA antibody comprising the complementarity determining regions of the heavy chain variable domain and light chain variable domain of the scFv to which the instant claims are directed.

29.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        	




slr
December 2, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 M.P.E.P. 2173.05(s) states:  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
        2 The specification does not expressly define the term “subject”.
        
        3 This is especially true of an anti-BCMA CAR having the structural features recited by claim 19, for example, which requires the CAR to comprise an extracellular binding domain comprising an scFv comprising a heavy chain variable domain and a heavy chain variable domain, which comprise complementarity determining regions (CDRs) comprising particular amino acid sequences.  The disclosed scFv may well be capable of binding to a human ‘BCMA” polypeptide but is not known if it is also capable of binding to “BCMA” polypeptides occurring in non-human subjects (e.g., dogs or cats).
        4 A “biosimilar” is a biological product that is developed to be similar to an already FDA-approved biologic, which is known as the reference product (e.g., Xdivane (nivolumab) is a biosimilar of OPDIVO (nivolumab), which is currently under development). It can be tempting to think of a biosimilar as a “generic” version of the reference product. However, there are many important differences between biosimilars and generic versions of conventional medications (generic drugs). A generic drug is chemically identical to its brand-name counterpart—an exact copy.   A biosimilar is not an exact duplicate of another biologic. There is a degree of natural variability in all biological products; it is not possible to generate a precise copy of a product that comes from living cells.  A biosimilar may have a different structure than the reference product, but the active substances are essentially the same in molecular and biological terms.  See https://www.biosimilarsresourcecenter.org/faq/what-are-biosimilars/. 
        
        5 See, e.g., Liu et al. (Antibodies (Basel). 2020 Nov 17; 9 (4): 64; pp. 1-34); see entire document (e.g., page 7 of 34).
        6 As an example, it is known that alternative splicing of the gene encoding human “BCMA” gives rise to a plurality of transcript variants encoding structurally and functionally disparate isoforms or variants of “BCMA”. See, e.g., Smirnovaet al. (Mol. Immunol. 2008 Feb; 45 (4): 1179-83) (see entire document; e.g., the abstract).
        
        7 In this instance, it appears “CD8”, CD3”, “4-1BB”, and “CD20” are designations referring to polypeptides (orthologs) occurring in a very large number of different mammals (and other animals) including, for example, human, mouse, monkey, dog, pig, and horse.  To which one or more of these polypeptides are the claims directed?
        
        8 Are these polypeptides to which the claims refer polypeptides that are naturally expressed by the T cells that are used to construct the BCMA-specific CAR T cells that are administered to the subject and are the T cells isolated from the subject or a donor of the same species?  Might the T cells be engineered to exogenously express these polypeptides and might the cells be isolated from an individual other than the subject?  As explained above, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.   
        9 Support for such an amendment appears in the disclosure in paragraph [0062] of the specification.
        10 See M.P.E.P. § 2172 (II).
        11 The term “allogeneic” is understood to mean “genetically dissimilar, although from individuals of the same species; accordingly, the claims are directed to T cells that are isolated or derived from the cells of an individual of the same species who is genetically different from the subject (e.g., an MHC-mismatched donor).
        12 Notably in paragraph [0045] of the specification it is disclosed that the CAR may bind to a human BCMA polypeptide as described by UNIPROT accession number Q02223-2. 
        13 Because the term “chimeric antigen receptor” is not expressly defined, it is understood to mean a fusion protein comprised of different polypeptides derived from a common source or different sources (e.g., different species of animals).  Inasmuch as claims must be given the broadest, reasonable interpretation that is consistent with the specification, it is submitted, then, that the claims are directed to T cells comprising a fusion protein comprising or consisting of an BCMA binding domain; however, such a protein is not reasonably expected to function as necessary to be effectively used in practicing the claimed invention to achieve the claimed objective.  There are several reasons why this is the case (e.g., such a protein will not be expressed at the cell membrane or it may be secreted by the cell and will not function to direct the cell to BCMA-expressing myeloma cells; and moreover such a protein will not serve to activate the T cells in an antigen-specific manner).      
        14 Fas is a receptor on the surface of cells, which acts to transmit an intracellular signal that leads to the programmed cell death of the cell.
        15 Here as noted above neither CD3 nor 4-1BB is necessarily a human polypeptide.  It cannot be predicted if an intracellular signaling domain derived from any given non-human CD3 polypeptide or any given non-human 4-1BB polypeptide can be suitably used to construct a CAR to be expressed by T cells to be administered to any given subject so as to treat or prevent multiple myeloma in the subject.  For this reason, Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).   
        16 See, in particular, the disclosure in paragraph [0062] of the specification.
        
        17 Nevertheless, since the claimed CAR might comprise any “transmembrane domain”, which need not have any particular structure, a transmembrane domain comprising the amino acid sequence of CD8 is not reasonably regarded as representative of the plurality of “transmembrane domains”, as a whole, to which the claims are directed.
        
        18 See paragraph [0156] of the published application.
        
        19 See, e.g., the disclosure in paragraph [0062] at pages 70 and 71 of the specification.
        
        20 Since it need not have any particular structure, it would seem that there is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of the “transmembrane domains” of which the CARs might be comprised and their common ability to span the plasma membrane of a cell expressing the CAR. Although the specification names an exemplary transmembrane domain that might be used in constructing the CAR, it is not apparent if, or how, it should be regarded as representative of the genus, as a whole, of the “transmembrane domains” to which the claims are directed.
        21 See, e.g., the disclosure in paragraph [0069] at pages 73 and 74 of the specification.
        22 Applicant is reminded of the decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF- with A2 specificity, can result in a claim that does not meet written description even if the human TNF- protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
        
        23 See, e.g., Toh et al. (Cell. Mol. Immunol. 2013 Sep; 10 (5): 379-82); see entire document (e.g., page 381). 
        24 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        25 M.P.E.P. § 2404.01 states:  The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).
        26 So, if the patient were a male weighing about 52 kg, the target dose to be administered would be about 52 x 106 cells to about 468 x 106 cells.  If the patient were a female weighing about 45 kg, the target dose to be administered would be about 45 x 106 cells to about 405 x 106 cells.   
        
        27 According to the supplemental material, the T cells were produced by activating healthy donor peripheral blood mononuclear cells (PBMCs) and transducing the cells with a lentiviral vector encoding the BCMA-specific CAR.
        28 So, if the patient were a male weighing about 52 kg, the target dose to be administered would be about 52 x 106 cells to about 468 x 106 cells.  If the patient were a female weighing about 45 kg, the target dose to be administered would be about 45 x 106 cells to about 405 x 106 cells.   
        29 Notably, this is a second-generation CAR comprising an extracellular domain comprising a single chain antibody (scFv) derived from a murine CD19-specific monoclonal antibody, which is fused to a CD8 hinge and transmembrane domain and, in turn, an intracellular domain comprising the signaling domains of the costimulatory receptor CD28 and the cytoplasmic signaling domain of the T-cell receptor-associated CD3 chain.  See, e.g., Brentjens et al. (Blood. 2011 Nov 3; 118 (18): 4817-28), which at page 4817 cites Maher et al. (Nat. Biotechnol. 2002 Jan; 20 (1): 70-5) as teaching structural features of the CD19-specific CAR designated “19-28z”.  See Maher et al.; see entire document (e.g., the abstract; Figure 1).
        
        30 The lymphodepleting antibody will bind to T cells expressing CD52, leading to the destruction of the cells.
        31 So, if the patient were a male weighing about 52 kg, the target dose to be administered would be about 52 x 106 cells to about 468 x 106 cells.  If the patient were a female weighing about 45 kg, the target dose to be administered would be about 45 x 106 cells to about 405 x 106 cells.